Citation Nr: 0723301	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-20 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional cardiovascular disability on 
the basis that VA failed to properly diagnose or treat the 
veteran's heart condition.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
March 1973.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 

In a statement received in October 2004, the veteran 
requested a hearing before a member of the Board in 
Washington, D.C.  In a statement dated in May 2006, he 
requested a hearing at the local RO before a member of the 
Board.  Since that time, the veteran has been notified of 
scheduled hearings in August 2006 and January 2007, both of 
which she canceled.  A report of contact dated in March 2007 
shows that the veteran indicated that she would be unable to 
attend a hearing at the local RO and requested that her 
appeal be forwarded to the Board.  


FINDING OF FACT

The veteran does not have additional cardiovascular 
disability proximately caused by failure on VA's part to 
properly diagnose or treat her heart condition.  


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151, for additional cardiovascular disability 
have not been met.  38 U.S.C.A. § 1151 (West 2006); 38 C.F.R. 
§3.361 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

The Court has held that VCAA notice requirements apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Similarly, these elements apply to a claim based 
on 38 U.S.C.A. § 1151, with the exception that a specific 
connection to VA treatment, not to service, replaces element 
(3) in Dingess.  In this case, the veteran was not provided 
notice with regard to assignment of disability ratings or 
effective dates.  However, because the Board is denying her 
claim, any questions as to these downstream elements are 
moot.  

VA satisfied the remaining duty to notify by means of a 
letter dated in October 2003.  The veteran was informed of 
the requirements of a successful claim for compensation under 
38 U.S.C.A. § 1151, that is, evidence that shows a heart 
condition was caused by VA hospital care, medical or surgical 
treatment or examination.  She was told of her and VA's 
respective duties.  This letter also informed her that it was 
ultimately her responsibility to make sure VA received all 
records not in the possession of a Federal department or 
agency.  A reasonable person would understand this notice to 
include that the veteran should submit to the RO any evidence 
in her possession relevant to her claim.  The content of this 
notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Although notice did not precede the initial adjudication by 
the RO, no prejudice can result to the veteran from this 
defect in timing.  She has repeatedly demonstrated actual 
knowledge the content of required notice.  In statements 
dated in March 2001 and October 2004, she has argued that, 
had VA provided different medical treatment for her heart 
condition following a reported July 2000 cardiac event, she 
would not have suffered later cardiac events.  Thus, she 
knows that she must show that VA treatment, or in this case, 
failure to properly diagnose and treat her heart condition, 
resulted in additional disability.  She has submitted 
numerous treatment records and has requested VA's assistance 
in obtaining records from private treatment providers.  Thus, 
she clearly demonstrated knowledge of her and VA's respective 
duties in obtaining evidence to substantiate her claim.  

All evidence for which the veteran sought VA assistance in 
obtaining has been obtained.  An appropriate VA medical 
opinion was obtained in July 2002.  VA treatment records and 
records and reports from non-VA health treatment providers 
are associated with the claims file.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  




Compensation under 38 U.S.C.A. § 1151

The veteran contends that she suffers additional cardiac 
disability because VA should have provided her different 
treatment following an abnormal electrocardiogram (EKG) in 
March 1991 and her report of a myocardial infarction in July 
1990.  

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
submitted in August 2000.  For claims filed on or after 
October 1, 1997, the provisions of 38 U.S.C.A. § 1151 require 
that entitlement to benefits for any injury or disease 
resulting from VA treatment be established by proof of fault 
or accident on the part of VA.  38 U.S.C.A. § 1151 (West 
2002).  See VAOPGCPREC 01-99 (February 16, 1999).

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service- 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002).

After the RO's issuance of the statement of the case in April 
2004, VA regulations, governing the adjudication of claims 
for benefits under 38 U.S.C.A § 1151(a) were amended, 
effective September 2, 2004.  69 Fed. Reg. 46,426 (Aug. 3, 
2004) (codified at 38 C.F.R. § 3.361).  Although the RO 
issued a supplemental statement of the case in December 2004, 
the new regulations were not included.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
In addition, the Board may consider regulations not 
considered by the RO if the claimant is not prejudiced by the 
Board's action in applying those regulations in the first 
instance.  VAOPGCPREC 16-92 (Jul. 24, 1992); VAOPGCPREC 11-97 
(Mar. 25, 1997).

The new regulations implement the current provisions of 38 
U.S.C.A. § 1151.  The regulations have no retroactive effect 
and, in any event, merely implement existing law.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 
69 Fed. Reg. 25179 (2004).  Therefore, the Board finds the 
veteran is not prejudiced by this decision.  See VAOPGCPREC 
16-92; VAOPGCPREC 11-97; Bernard v. Brown, 4 Vet. App. 384 
(1993).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based is compared to his or her condition after such care, 
treatment, examination, services, or program has been 
completed.  38 C.F.R. § 3.361(b).  Each body part or system 
involved is considered separately.  Id.

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (as explained in paragraph (c) of this section); and 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  38 
C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
38 C.F.R. § 3.361(d)(2).

While the veteran claims to have suffered a myocardial 
infarction in July 1990, no medical evidence of record 
documents that event; all references are by history.   

The first evidence of record of heart problems is found in 
March 1991 VA clinic notes that report EKG evidence of an old 
inferior myocardial infarction.  A thallium stress test was 
conducted later that month.  The radiologist report indicates 
that the study was abnormal, demonstrating a normal size left 
ventricle with a periapical scar and a very small, very 
localized inferior wall scar.  The radiologist stated that no 
ischemia was seen.  A June 1991 report stated an impression 
of arteriosclerotic heart disease, status post myocardial 
infarction, July 1990, with exertional angina.  

VA outpatient clinic notes, from January 1993, indicate that 
the veteran had a renewed history of angina and requested 
nitroglycerin.  A June 1994 VA physical examination reported 
that the veteran had angina and stress with exertion since 
her reported July 1990 myocardial infarction and that she had 
never taken any nitroglycerin.  

A report from the Valley Lutheran Hospital, dated in April 
2000, indicates that the veteran suffered loss of 
consciousness with a brief seizure and was found to be in 
ventricular fibrillation when paramedics arrived.  After 
transport to the emergency room, she had another cardiac 
event with ventricular tachycardia and ventricular 
fibrillation.  In August 2000, the veteran underwent an 
adenosine protocol stress test at this institution.  This 
study showed evidence of fixed defect in the inferior septal 
region; no ischemia was demonstrated.  In May 2000, the 
veteran underwent a cardiac catherization and an automatic 
implantable cardioverter / defibrillator was implanted to 
address her cardiac symptoms.  This report indicates that 
there was a 100 percent occlusion of the right coronary 
artery.  

In July 2002, the veteran's claims file was reviewed by a VA 
medical examiner.  The examiner discussed the findings of the 
March 1991 stress test through the reported cardiac events in 
the year 2000 and the diagnostic test results from August 
2000.  This examiner concluded that there is nothing in the 
record that would indicate any improper care after what was 
said to have been a myocardial infarction in July 1990.  As 
part of his rationale, he stated that the August 2000 studies 
continued to show only a small fixed defect, which probably 
indicated that there has not been any progression of damaged 
myocardial tissue.  He summed up his opinion by stating that 
there is no evidence that the veteran's current heart 
condition is attributable to poor care received after July 
1990.  Evidence received since this opinion does not contain 
a contrary competent opinion or any indication that the 
veteran underwent additional cardiovascular disability due to 
VA treatment or lack of VA treatment.  

The veteran, as a layperson, is not competent to provide a 
medical opinion that her heart condition has resulted in 
additional disability as the result of negligence on the part 
of VA in VA's treatment or lack of treatment.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"). 

Assuming, without deciding, that the veteran today suffers 
additional cardiovascular disability not present in March 
1991, the only competent evidence of record shows that any 
additional disability was not caused by any VA treatment, 
including failure to timely diagnose and properly treat the 
veteran's heart condition.  

Nor does any evidence of record show the occurrence of an 
event not reasonably foreseeable caused any such increase in 
disability.  Indeed, the veteran has herself argued against 
such a finding by claiming that VA should have foreseen 
additional disability following a finding of evidence of an 
old myocardial infarction. 

Thus, all competent evidence of record shows that the veteran 
suffered no additional cardiac disability due to VA 
treatment, including any failure to timely diagnose and 
properly treat her cardiac disease, or any unforeseeable 
event.  Therefore, her claim for compensation under 38 
U.S.C.A. § 1151 must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional cardiovascular disability on 
the basis that VA failed to properly diagnose or treat the 
veteran's heart condition is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


